Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                           Document Page 1 of 55



              United States Court of Appeals
                           For the First Circuit


 Nos. 18-1671, 18-1746, 18-1787

                    AURELIUS INVESTMENT, LLC, ET AL.,
                               Appellants,

                                      v.

                   COMMONWEALTH OF PUERTO RICO, ET AL.,
                                Appellees.
                           ____________________

                  ASSURED GUARANTY CORPORATION, ET AL.,
                               Appellants,

                                      v.

            FINANCIAL OVERSIGHT AND MANAGEMENT BOARD, ET AL.,
                                Appellees.
                           ____________________

     UNIÓN DE TRABAJADORES DE LA INDUSTRIA ELÉCTRICA Y RIEGO (UTIER),
                                Appellant,

                                      v.

              PUERTO RICO ELECTRIC POWER AUTHORITY, ET AL.,
                                Appellees.


              APPEALS FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

             [Hon. Laura Taylor Swain,* U.S. District Judge]

 	




 *    Of the Southern District of New York, sitting by designation.
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                           Document Page 2 of 55


                                    Before

                    Torruella, Thompson, and Kayatta,
                             Circuit Judges.


      Theodore B. Olson, with whom Matthew D. McGill, Helgi C.
 Walker, Lucas C. Townsend, Lochlan F. Shelfer, Jeremy M.
 Christiansen, and Gibson, Dunn & Crutcher LLP were on brief, for
 appellants Aurelius Investment, LLC and Assured Guaranty
 Corporation.
      Rolando Emmanuelli-Jiménez, with whom Jessica E. Méndez-
 Colberg, Yasmín Colón-Colón, and Bufete Emmanuelli, C.S.P. were on
 brief, for appellant UTIER.
      Donald B. Verrilli, Jr., with whom Ginger D. Anders, Chad I.
 Golder, Sarah G. Boyce, Rachel G. Miller-Ziegler, Munger, Tolles
 & Olson LLP, Martin J. Bienenstock, Stephen L. Ratner, Timothy W.
 Mungovan, Mark D. Harris, Chantel L. Febus, Proskauer Rose LLP,
 Hermann D. Bauer, Ubaldo M. Fernández, and O'Neill & Borges LLC
 were on brief, for appellee The Financial Oversight and Management
 Board for Puerto Rico.
 Walter Dellinger, Peter Friedman, John J. Rapisardi, William J.
 Sushon, and O'Melveny & Myers LLP on brief, for The Puerto Rico
 Fiscal Agency and Financial Advisory Authority.
      Jeffrey B. Wall, with whom Laura E. Myron, Attorney, Appellate
 Staff, Civil Division, U.S. Department of Justice, Joseph H. Hunt,
 Assistant Attorney General, Thomas G. Ward, Deputy Assistant
 Attorney General, Mark R. Freeman, Michael S. Raab, and Michael
 Shih, Attorneys, Appellate Staff, Civil Division, were on brief,
 for appellee the United States.
      José A. Hernández-Mayoral, with whom Rafael Hernández-Colón,
 and Héctor Ferrer-Ríos, were on brief, as amicus curiae, for the
 Popular Democratic Party of Puerto Rico and its President.
      Jorge Martínez-Luciano, with whom Emil Rodríguez-Escudero,
 M.L. & R.E. Law Firm, Aníbal Acevedo-Vilá and Law Office Aníbal
 Acevedo-Vilá were on brief, as amici curiae.
      Luc A. Despins and Paul Hastings LLP on brief, for The
 Official Committee of Unsecured Creditors of All Puerto Rico Title
 III Debtors.
      Ian Heath Gershengorn, Lindsay C. Harrison, William K.
 Dreher, Catherine Steege, Melissa Root, Robert Gordon, Richard
 Levin, A.J. Bennazar-Zequeira, and Bennazar, García, & Milián,
 C.S.P. on brief, for The Official Committee of Retired Employees
 of the Commonwealth of Puerto Rico.


                                      -2-	
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                           Document Page 3 of 55


      Charles J. Cooper, Michael W. Kirk, Howard C. Nielson, Jr.,
 John D. Ohlendorf, Haley N. Proctor, Cooper & Kirk, PLLC, Rafael
 Escalera, Carlos R. Rivera-Ortiz, Sylvia M. Arizmendi-López de
 Victoria, and Reichard & Escalera on brief, for Creditors-
 Appellees the Cofina Senior Bondholders' Coalition.
      Manuel A. Rodríguez-Banchs, and Matthew S. Blumin, on brief,
 for appellee American Federal of State, County & Municipal
 Employees.




                             February 15, 2019




                                      -3-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34       Desc: Main
                           Document Page 4 of 55


             TORRUELLA, Circuit Judge.             The matter before us arises

 from the restructuring of Puerto Rico's public debt under the 2016

 Puerto Rico Oversight, Management, and Economic Stability Act

 ("PROMESA").     This time, however, we are not tasked with delving

 into the intricacies of bankruptcy proceedings.                   Instead, we are

 required to square off with a single question of constitutional

 magnitude:     whether     members     of       the   Financial    Oversight   and

 Management     Board     created     by     PROMESA     ("Board    Members")   are

 "Officers of the United States" subject to the U.S. Constitution's

 Appointments Clause.        Title III of PROMESA authorizes the Board

 to initiate debt adjustment proceedings on behalf of the Puerto

 Rico government, and the Board exercised this authority in May

 2017.      Appellants seek to dismiss the Title III proceedings,

 claiming the Board lacked authority to initiate them given that

 the Board Members were allegedly appointed in contravention of the

 Appointments Clause.

             Before we can determine whether the Board Members are

 subject to the Appointments Clause, we must first consider two

 antecedent questions that need be answered in sequence, with the

 answer to each deciding whether we proceed to the next item of

 inquiry.     The first question is whether, as decided by the district

 court and claimed by appellees, the Territorial Clause displaces

 the Appointments Clause in an unincorporated territory such as


                                           -4-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34    Desc: Main
                           Document Page 5 of 55


 Puerto Rico.      If the answer to this first question is "no," our

 second area of discussion turns to determining whether the Board

 Members are "Officers of the United States," as only officers of

 the federal government fall under the purview of the Appointments

 Clause.    If the answer to this second question is "yes," we must

 then   determine    whether   the   Board      Members   are   "principal"    or

 "inferior" United States officers, as that classification will

 dictate how they must be appointed pursuant to the Appointments

 Clause.     But before we enter fully into these matters, it is

 appropriate that we take notice of the developments that led to

 the present appeal.

                                   BACKGROUND

             The    centerpieces     of   the    present    appeals    are    two

 provisions of the Constitution of the United States.                 The first

 is Article II, Section 2, Clause 2, commonly referred to as the

 "Appointments Clause," which establishes that:

           [The President] . . . shall nominate, and by and with
           the Advice and Consent of the Senate, shall appoint
           . . . all other Officers of the United States, whose
           Appointments are not herein otherwise provided for,
           and which shall be established by Law: but the
           Congress may by Law vest the Appointment of such
           inferior Officers, as they think proper, in the
           President alone, in the Courts of Law, or in the Heads
           of Departments.

 U.S. Const. art. II, § 2, cl. 2.
 	



                                      -5-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34       Desc: Main
                           Document Page 6 of 55


               The second is Article IV, Section 3, Clause 2, or the

 "Territorial        Clause,"   providing     Congress   with    the    "power   to

 dispose of and make all needful Rules and Regulations respecting

 the Territory . . . belonging to the United States."                  U.S. Const.

 art. IV, § 3, cl. 2.

         A.   Puerto Rico's Financial Crisis

               The interaction between these two clauses comes into

 focus    because     of   events   resulting    from    the   serious    economic

 downfall that has ailed the Commonwealth of Puerto Rico since the

 turn of the 21st Century, see Center for Puerto Rican Studies,

 Puerto       Rico    in   Crisis    Timeline,     Hunter       College    (2017),

 https://centropr.hunter.cuny.edu/sites/default/files/PDF_Publica

 tions/Puerto-Rico-Crisis-Timeline-2017.pdf; see generally Juan R.

 Torruella, Why Puerto Rico Does Not Need Further Experimentation

 with Its Future: A Reply to the Notion of "Territorial Federalism",

 131 Harv. L. Rev. F. 65 (2018), and its Governor's declaration in

 the summer of 2015 that the Commonwealth was unable to meet its

 estimated $72 billion public debt obligation, see Michael Corkery

 & Mary Williams Walsh, Puerto Rico's Governor Says Island's Debts

 Are "Not Payable", N.Y. Times (June 28, 2015), https://www.nytimes

 .com/2015/06/29/business/dealbook/puerto-ricos-governor-says-

 islands-debts-are-not-payable.html.             This obligation developed,

 in substantial part, from the triple tax-exempt bonds issued and


                                        -6-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34    Desc: Main
                           Document Page 7 of 55


 sold to a large variety of individual and institutional investors,

 not only in Puerto Rico but also throughout the United States.1

 Given the unprecedented expansiveness of the default in terms of

 total debt, the number of creditors affected, and the creditors'

 geographic       diversity,    it     became     self-evident     that     the

 Commonwealth's insolvency necessitated a national response from

 Congress.     Puerto Rico's default was of particular detriment to

 the municipal bond market where Commonwealth bonds are traded and

 upon which state and local governments across the United States

 rely to finance many of their capital projects.            See Nat'l Assoc.

 of Bond Lawyers, Tax-Exempt Bonds: Their Importance to the National

 Economy    and   to   State   and   Local   Governments   5   (Sept.    2012),

 https://www.nabl.org/portals/0/documents/NABL_White_Paper.pdf.

              From 1938 until 1984, Puerto Rico was able, like all

 other U.S. jurisdictions, to seek the protection of Chapter 9 of

 the U.S. Bankruptcy Code when its municipal instrumentalities ran

 into financial difficulties.         See Franklin Cal. Tax-Free Trust v.

 Puerto Rico, 805 F.3d 322, 345-50 (1st Cir. 2015) (Torruella, J.,

 concurring).     But without any known or documented explanation, in

 1984,     Congress    extirpated     from      the   Bankruptcy   Code     the


 1  Since 1917 Congress has authorized exemption of Puerto Rico
 bonds from taxation by the federal, state, and municipal
 governments. See An Act to provide a civil government for Porto
 Rico, and for other purposes, ch. 145, § 3, 39 Stat. 953 (1917).


                                       -7-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34     Desc: Main
                           Document Page 8 of 55


 availability of this relief for the Island.            Id. at 350.        In an

 attempt to seek self-help, and amidst the Commonwealth's deepening

 financial crisis, the Puerto Rico Legislature passed its own

 municipal bankruptcy legislation in 2014.          See Puerto Rico Public

 Corporation Debt Enforcement and Recovery Act of 2014, 2014 P.R.

 Laws Act No. 71; see generally Lorraine S. McGowen, Puerto Rico

 Adopts a Debt Recovery Act for Its Public Corporations, 10 Pratt's

 J. Bankr. L. 453 (2014).        The Commonwealth's self-help journey,

 however, was cut short by the Supreme Court in Puerto Rico v.

 Franklin    Cal.   Tax-Free    Tr.,    136   S. Ct.   1938    (2016),     which

 invalidated the Puerto Rico bankruptcy statute.              Coincidentally,

 the Supreme Court decided Franklin Cal. on June 13, 2016 -- seven

 days before the following congressional intervention into this

 sequence of luckless events.

       B.   Congress Enacts PROMESA

             On June 30, 2016, Congress's next incursion into Puerto

 Rico's economic fortunes took place in the form of Public Law 114-

 187, the Puerto Rico Oversight, Management, and Economic Stability

 Act (PROMESA),2 48 U.S.C. § 2101 et seq., which Congress found

 necessary to deal with Puerto Rico's "fiscal emergency" and to



 2  Since its proposed enactment this legislation has been labeled
 by the acronym "PROMESA," which in the Spanish language stands for
 "promise."


                                       -8-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                           Document Page 9 of 55


 help mitigate the Island's "severe economic decline."                 See id.

 § 2194(m)(1).       Congress identified the Territorial Clause as the

 source of its authority to enact this law.          See id. § 2121(b)(2).

             To implement PROMESA, Congress created the Financial

 Oversight and Management Board of Puerto Rico (the "Board").

 Congress charged the Board with providing independent supervision

 and control over Puerto Rico's financial affairs and helping the

 Island "achieve fiscal responsibility and access to the capital

 markets."    Id. § 2121(a).      In so proceeding, Congress stipulated

 that the Board was "an entity [created] within the territorial

 government" of Puerto Rico, id. § 2121(c)(1), which "shall not be

 considered     to    be   a   department,   agency,    establishment,      or

 instrumentality of the Federal Government," id. § 2121(c)(2), and

 that it was to be funded entirely from Commonwealth resources, id.

 § 2127.3

             Although PROMESA places the Board "within" the Puerto

 Rico territorial government, Section 108 of PROMESA, which is

 labeled "Autonomy of Oversight Board," id. § 2128, precludes the

 Puerto Rico Governor and Legislature from exercising any power or

 authority over the so-called "territorial entity" that PROMESA



 3  A new account -- under the Board's exclusive control -- was
 required to be established by the Puerto Rico government within
 its Treasury Department to fund Board operations.


                                      -9-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34      Desc: Main
                          Document Page 10 of 55


 creates.     Instead, it subordinates the Puerto Rico territorial

 government to the Board, as it unambiguously pronounces that:

             (a) . . . Neither        the    Governor    nor    the
             Legislature may --

                     (1)   exercise   any  control,  supervision,
                     oversight, or review over the . . . Board or
                     its activities; or

                     (2) enact, implement, or enforce any statute,
                     resolution, policy, or rule that would impair
                     or defeat the purposes of this chapter, as
                     determined by the . . . Board.

 Id. § 2128(a).

             PROMESA also provides additional authority and powers to

 the Board with similarly unfettered discretion.                For example,

 Section 101(d)(1)(A) grants the Board, "in its sole discretion at

 such time as the . . . Board determines to be appropriate," the

 designation    of    "any   territorial    instrumentality     as    a   covered

 territorial instrumentality that is subject to the requirements of

 [PROMESA]."      Id. § 2121(d)(1)(A).        Under Section 101(d)(1)(B),

 the Board, "in its sole discretion," may require the Governor of

 Puerto Rico to submit "such budgets and monthly or quarterly

 reports regarding a covered territorial instrumentality as the

 . . . Board determines to be necessary . . ."          Id. § 2121(d)(1)(B).

 Pursuant to Section 101(d)(1)(C), the Board is allowed, "in its

 sole discretion," to require separate budgets and reports for

 covered      territorial       instrumentalities       apart        from     the


                                     -10-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 11 of 55


 Commonwealth's budget, and to require the Governor to develop said

 separate documents. Id. § 2121(d)(1)(C). Per Section 101(d)(1)(D),

 the "Board may require, in its sole discretion," that the Governor

 "include a covered territorial instrumentality in the applicable

 Territory    Fiscal   Plan."      Id.    § 2121(d)(1)(D).       Further,    as

 provided in Section 101(d)(1)(E), the Board may, "in its sole

 discretion," designate "a covered territorial instrumentality to

 be the subject of [a separate] Instrumentality Fiscal Plan."               Id.

 § 2121(d)(1)(E).      Finally, Section 101(d)(2)(A) bestows upon the

 Board, again "in its sole discretion, at such time as the . . .

 Board determines to be appropriate," the authority to "exclude any

 territorial instrumentality from the requirements of [PROMESA]."

 Id. § 2121(d)(2)(A).

             PROMESA also requires the Board to have an office in

 Puerto Rico and elsewhere as it deems necessary, and that at any

 time the United States may provide the Board with use of federal

 facilities and equipment on a reimbursable or non-reimbursable

 basis.      Id. § 2122.     Additionally, Section 103(c) waives the

 application of Puerto Rico procurement laws to the Board, id.

 § 2123(c), while Section 104(c) authorizes the Board to acquire

 information    directly    from   both    the   federal   and   Puerto   Rico

 governments without the usual bureaucratic hurdles, id. § 2124(c).

 Moreover, the Board's power to issue and enforce compliance with


                                     -11-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34    Desc: Main
                          Document Page 12 of 55


 subpoenas is to be carried out in accordance with Puerto Rico law.

 Id. § 2124(f).4     Finally, PROMESA directs the Board to ensure that

 any laws prohibiting public employees from striking or engaging in

 lockouts be strictly enforced.         Id. § 2124(h).

             We   thus   come     to   PROMESA's     Title III,   the   central

 provision of this statute, which creates a special bankruptcy

 regime allowing the territories and their instrumentalities to

 adjust their debt.         Id. §§ 2161-77.         This new bankruptcy safe

 haven applies to territories more broadly than Chapter 9 applies

 to    states     because    it    covers     not    just   the   subordinate

 instrumentalities of the territory, but also the territory itself.

 Id. § 2162.

             An important provision of PROMESA's bankruptcy regime is

 that the Board serves as the sole representative of Puerto Rico's

 government in Title III debtor-related proceedings, id. § 2175(b),

 and that the Board is empowered to "take any action necessary on

 behalf of the debtor" -- whether the Commonwealth government or

 any of its instrumentalities -- "to prosecute the case of the

 debtor," id. § 2175(a).

 	


 4  We note that 48 U.S.C. § 2124(f)(1) makes reference to the
 Puerto Rico Rules of Civil Procedure of 1979, 32 L.P.R.A. App. III,
 even though those rules were repealed and replaced by the Puerto
 Rico Rules of Civil Procedure of 2009, 32 L.P.R.A. App. V.


                                       -12-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 13 of 55


       C.    Appointment of Members to PROMESA's Board

              PROMESA establishes that the "Board shall consist of

 seven members appointed by the President," who must comply with

 federal conflict of interest statutes.         Id. § 2121(e)(1)(A).5      The

 Board's membership is divided into six categories, labelled A

 through F, with one member for Categories A, B, D, E, and F, and

 two members for Category C.        Id. § 2121(e)(1)(B).6       The Governor

 of Puerto Rico, or his designee, also serves on the Board, but in

 an ex officio, non-voting capacity.              Id. § 2121(e)(3).        The

 Board's duration is for an indefinite period, at a minimum four

 years and likely more, given the certifications that Section 209

 of PROMESA requires.7


 5   Section 2121(e)(1)(A) of PROMESA cross-references section
 2129(a), which, for its part, incorporates 18 U.S.C. § 208's
 dispositions governing conflicts of interest.
 6  As will be discussed in detail below, the assigned category
 affects a prospective Board member's eligibility requirements and
 appointment procedure.
 7  Section 209 of PROMESA states that the Board shall terminate
 when it certifies that:

       (1) the applicable territorial government has adequate
       access to short-term and long-term credit markets at
       reasonable interest rates to meet the borrowing needs of
       the territorial government; and

       (2) for at least 4 consecutive fiscal years --

            (A) the territorial government        has developed its
            Budgets   in   accordance with         modified  accrual
            accounting standards; and


                                     -13-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34    Desc: Main
                          Document Page 14 of 55


             Pursuant to Section 101(f) of PROMESA, individuals are

 eligible for appointment to the Board only if they:

          (1) ha[ve] knowledge and expertise in finance,
          municipal bond markets, management, law, or the
          organization or operation of business or government;
          and

          (2) prior to appointment, [they are] not an officer,
          elected official, or employee of the territorial
          government, a candidate for elected office of the
          territorial government, or a former elected official
          of the territorial government.

 Id. § 2121(f).     In addition, there are certain primary residency

 or primary business place requirements that must be met by some of

 the Board Members.       Id. § 2121(e)(2)(B)(i), (D) (requiring that

 the Category A Board Member "maintain a primary residence in the

 territory or have a primary place of business in the territory").

             Of   particular    importance    to    our    task   at   hand    is

 Section 101(e)(2)(A),      which    outlines      the    procedure    for    the

 appointment of the Board Members:

       (A) The President shall appoint the individual members
       of the . . . Board of which --

          (i) the Category A member should be selected from a
          list of individuals submitted by the Speaker of the
          House of Representatives;

          (B) the expenditures made by the territorial
          government during each fiscal year did not exceed the
          revenues of the territorial government during that
          year, as determined in accordance with modified
          accrual accounting standards.

 48 U.S.C. § 2149.


                                     -14-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34        Desc: Main
                          Document Page 15 of 55



          (ii) the Category B member should be selected from a
          separate,   non-overlapping   list  of   individuals
          submitted   by   the  Speaker   of   the  House   of
          Representatives;

          (iii) the Category C member should be selected from a
          list submitted by the Majority Leader of the Senate;

          (iv) the Category D member should be selected from a
          list submitted by the Minority Leader of the House of
          Representatives;

          (v) the Category E member should be selected from a
          list submitted by the Minority leader of the Senate;
          and

          (vi) the category F member may be selected in the
          President's sole discretion.

 Id. § 2121(e)(2)(A).

             In synthesis, pursuant to this scheme, six of the seven

 Board Members shall be selected by the President from the lists

 provided by House and Senate leadership, with PROMESA allowing the

 President    to    select   the    seventh    member    at    his    or   her   sole

 discretion.       Senatorial advice and consent is not required if the

 President makes the appointment from one of the aforementioned

 lists.     Id. § 2121(e)(2)(E).       In theory, the statute allows the

 President to appoint a member to the Board who is not on the lists,

 in which case, "such an appointment shall be by and with the advice

 and consent of the Senate."         Id.    Consent by the Senate had to be

 obtained    by    September   1,    2016     so   as   to    allow   an   off-list

 appointment, else the President was required to appoint directly


                                       -15-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 16 of 55


 from the lists.     And because the Senate was in recess for all but

 eight    business   days    between    enactment    of   the   statute    and

 September 1, one might conclude that, in practical effect, the

 statute forced the selection of persons on the list.

             As was arguably inevitable, on August 31, 2016, the

 President chose all Category A through E members from the lists

 submitted by congressional leadership and appointed the Category F

 member at his sole discretion.8


 8  President Obama Announces the Appointment of Seven Individuals
 to the Financial Oversight and Management Board for Puerto Rico,
 The White House Off. of the Press Sec'y (Aug. 31, 2016),
 https://obamawhitehouse.archives.gov/the-press-office/2016/08/
 31/president-obama-announces-appointment-seven-individuals-
 financial. The appointees included Andrew G. Biggs, a resident
 scholar at the American Enterprise Institute, and former holder of
 multiple   high   ranking   positions   in  the   Social   Security
 Administration; José B. Carrión III, an experienced insurance
 industry executive from Puerto Rico and the President and Principal
 Partner of HUB International CLC, LLC, which operates therein;
 Carlos M. García, a resident of Puerto Rico, the Chief Executive
 Officer of BayBoston Managers LLC, Managing Partner of BayBoston
 Capital LP, who formerly served as Senior Executive Vice President
 and board member at Santander Holdings USA, Inc. (2011-2013), among
 other executive posts at Santander entities (1997-2008), and as
 Chairman of the Board, President, and CEO of the Government
 Development Bank for Puerto Rico (2009-2011); Arthur J. González,
 a Senior Fellow at the New York University School of Law and former
 U.S. Bankruptcy Judge in the Southern District of New York (1995-
 2002); José R. González, CEO and President of the Federal Home
 Loan Bank of New York, which he joined in 2013, former Chief
 Executive Officer and President of Santander Bancorp (2002-2008),
 and President of Santander Securities Corporation (1996-2001) and
 the Government Development Bank of Puerto Rico (1986-1989); Ana J.
 Matosantos, President of Matosantos Consulting, former Director of
 the State of California's Department of Finance (2009-2013) and
 Chief Deputy Director for Budgets (2008-2009); and, David A. Skeel
 Jr., professor of Corporate Law at the University of Pennsylvania

                                       -16-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34         Desc: Main
                          Document Page 17 of 55


              It is undisputed that the President did not submit any

 of the Board member appointments to the Senate for its advice and

 consent prior to the Board Members assuming the duties of their

 office, or, for that matter, at any other time.

       D.   Litigation Before the District Court

              In    May     2017,   the    Board   initiated      Title III     debt

 adjustment proceedings on behalf of the Commonwealth in the U.S.

 District Court for the District of Puerto Rico.                   See Title III

 Petition, In re Commonwealth of P.R., Bankruptcy Case No. 17-BK-

 3283 (LTS) (D.P.R. May 3, 2017).             This was followed by the filing

 of   several      other    Title III     proceedings    on   behalf    of   various

 Commonwealth        government      instrumentalities.           See    Title III

 Petitions in:       In re P.R. Sales Tax Fin. Corp. (COFINA), Bankruptcy

 Case No. 17-BK-3284 (LTS) (D.P.R. May 5, 2017); In re Emps. Ret.

 Sys. of the Gov't of the Commonwealth of P.R. (ERS), 17-BK-3566

 (LTS) (D.P.R. May 21, 2017); In re P.R. Highways and Transp. Aut.

 (HTA); Bankruptcy Case No. 17-BK-3567 (LTS) (D.P.R. May 21, 2017);

 In re P.R. Elec. Power Auth. (PREPA) [hereinafter In re PREPA],

 Bankruptcy     Case       No.   17-BK-4780   (LTS)     (D.P.R.   Jul. 7,     2017).

 Thereafter, some entities -- now the appellants before us -- arose




 Law School, which he joined in 1999.


                                          -17-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 18 of 55


 in   opposition    to   the   Board's   initiation    of    debt   adjustment

 proceedings on behalf of the Commonwealth.

             Among the challengers are Aurelius Investment, LLC, et

 al. and Assured Guaranty Corporation, et al. ("Aurelius").             Before

 the district court, Aurelius argued that the Board lacked authority

 to initiate the Title III proceeding because its members were

 appointed in violation of the Appointments Clause and the principle

 of separation of powers.           The Board rejected this argument,

 positing that its members were not "Officers of the United States"

 within the meaning of the Appointments Clause, and that the Board's

 powers were purely local in nature, not federal as would be needed

 to qualify for Appointments Clause coverage.               The Board further

 argued that, in any event, the Appointments Clause did not apply

 even if the individual members were federal officers, because they

 exercised authority in Puerto Rico, an unincorporated territory

 where the Territorial Clause endows Congress with plenary powers.

 This, according to the Board, exempted Congress from complying

 with the Appointments Clause when legislating in relation to Puerto

 Rico.   In the alternative, the Board argued that the Board Members'

 appointment did not require Senate advice and consent because they

 were "inferior officers."       The United States intervened on behalf

 of the Board, pursuant to 28 U.S.C. § 2403(a), to defend the




                                     -18-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34         Desc: Main
                          Document Page 19 of 55


 constitutionality of PROMESA and the validity of the appointments

 and was generally in agreement with the Board's contentions.

              The    other    challenger      to   the       Board's   appointments

 process, and an appellant here, is the Unión de Trabajadores de la

 Industria    Eléctrica      y    Riego   ("UTIER"),     a    Puerto   Rican   labor

 organization that represents employees of the government-owned

 electric power company, the Puerto Rico Electric Power Authority

 ("PREPA").     The Board had also filed a Title III petition on behalf

 of PREPA, see In re PREPA, supra, which led the UTIER to file an

 adversary proceeding as a party of interest before the District

 Court in which it raised substantially the same arguments as

 Aurelius regarding the Board Members' defective appointment, see

 Unión de Trabajadores de la Industria Eléctrica y Riego v. P.R.

 Elec. Power Auth., No. 17-228 (LTS) (D.P.R. Aug. 15, 2018); see

 also    Adversary Complaint, Unión de Trabajadores de la Industria

 Eléctrica y Riego v. P.R. Elec. Power Auth., No. 17-229 (LTS)

 (D.P.R. Aug. 7, 2017) (describing the terms of the UTIER-PREPA

 collective bargaining agreement).

        E.   The District Court's Opinion

              The district court, in separate decisions, ruled against

 Aurelius and UTIER and rejected their motions to dismiss the

 Board's     Title   III     petitions.       In   re    Commonwealth     of   P.R.,

 Bankruptcy    Case    No.       17-BK-3283   (LTS)     (D.P.R.    July 3,     2018);


                                          -19-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 20 of 55


 Assured Guar. Mun. Corp. v. Fin. Oversight and Mgmt. Bd. for P.R.,

 No. 18-87 (LTS) (D.P.R. Aug. 3, 2018); UTIER v. PREPA, No. 17-228

 (LTS).     In brief, the district court determined that the Board is

 an instrumentality of the Commonwealth government established

 pursuant    to   Congress's   plenary    powers     under   the   Territorial

 Clause, that Board Members are not "Officers of the United States,"

 and that therefore there was no constitutional defect in the method

 of their appointment.      The court arrived at this conclusion after

 considering      the   jurisprudence    and    practice     surrounding   the

 relationship     between   Congress    and    the   territories,   including

 Puerto Rico, along with Congress's intent with regards to PROMESA.

              The district court based its ruling on the premise that

 "the Supreme Court has long held that Congress's power under [the

 Territorial Clause] is both 'general and plenary.'"                   Such a

 plenary authority is what, according to the district court, allows

 Congress to "establish governmental institutions for territories

 that are not only distinct from federal government entities but

 include features that would not comport with the requirements of

 the Constitution if they pertained to the governance of the United

 States."    The district court further pronounced that Congress "has

 exercised [its plenary] power with respect to Puerto Rico over the

 course of nearly 120 years, including the delegation to the people




                                     -20-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 21 of 55


 of Puerto Rico elements of its . . . Article IV authority by

 authorizing a significant degree of local self-governance."

              The district court also relied on judicial precedents

 holding that Congress may create territorial courts that do not

 "incorporate the structural assurances of judicial independence"

 provided for in Article III of the Constitution -- namely, life

 tenure and protection against reduction in pay -- as decisive

 authority.     From the perdurance of these non-Article III courts

 across the territories (excepting, of course, Puerto Rico which

 although still an unincorporated territory has had, since 1966, an

 Article III court),9 the district court reasoned that "Congress

 can   thus   create    territorial    entities    that   are   distinct    in

 structure, jurisdiction, and powers from the federal government."



 9  Act of Sept. 12, 1966, Public Law 89-571, 80 Stat. 764 (granting
 judges appointed to the District of Puerto Rico the same life
 tenure and retirement rights granted to judges of all other United
 States district courts); see also Examining Bd. of Engineers,
 Architects & Surveyors v. Flores de Otero, 426 U.S. 572, 594 n.26
 (1976) ("The reason given [by Congress] for [Public Law 89-571]
 was that the Federal District Court in Puerto Rico 'is in its
 jurisdiction, powers, and responsibilities the same as the U. S.
 district courts in the (several) States.'" (quoting S. Rep. No.
 89-1504 at 2 (1966))); Igartúa-De La Rosa v. United States, 417
 F.3d 145, 169 (1st Cir. 2005) (en banc) (Torruella, J., dissenting)
 ("An Article III District Court sits [in Puerto Rico], providing
 nearly one-third of the appeals filed before [the Court of Appeals
 for the First Circuit], which sits in Puerto Rico at least twice
 a year, also in the exercise of Article III power."); United States
 v. Santiago, 23 F. Supp. 3d 68, 69 (D.P.R. Feb. 12, 2014)
 (collecting cases and scholarly articles).


                                      -21-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34                 Desc: Main
                          Document Page 22 of 55


             Turning to the relationship between Congress and Puerto

 Rico, the district court noted that "Congress has long exercised

 its Article IV plenary power to structure and define governmental

 entities    for   the     island,"       in     reference     to        the    litany     of

 congressional acts that have shaped Puerto Rico's local government

 since 1898, including the Treaty of Paris of 1898, the Foraker Act

 of 1900, the Jones-Shafroth Act of 1917, and Public Law 600 of

 1950.

             Furthermore, with regards to PROMESA and its Board, the

 district court afforded "substantial deference" to "Congress's

 determination     that    it    was    acting     pursuant        to    its    Article IV

 territorial powers in creating the . . . Board as an entity of the

 government of Puerto Rico."            The district court then proceeded to

 consider    whether     Congress       can    create   an    entity          that    is   not

 inherently federal.         It concluded in the affirmative, because

 finding otherwise would "ignore[] both the plenary nature of

 congressional     power        under     Article IV         and        the    well-rooted

 jurisprudence     . . .    establish[ing]          that     any    powers       of    self-

 governance exercised by territorial governments are exercised by

 virtue of congressional delegation rather than inherent local

 sovereignty."      Accordingly, the district court found that the

 "creation of an entity such as the . . . Board through popular

 election would not change the . . . Board's ultimate source of


                                          -22-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34      Desc: Main
                          Document Page 23 of 55


 authority from a constitutional perspective."                The court deemed

 this so because "neither the case law nor the historical practice

 . . .   compels   a   finding    that   federal    appointment     necessarily

 renders an appointee a federal officer."                   The district court

 therefore    concluded    that   the    Board    is   a    territorial    entity

 notwithstanding

          [t]he fact that the . . . Board's members hold office
          by virtue of a federally enacted statutory regime and
          are appointed by the President[,] [because this] does
          not vitiate Congress's express provisions for
          creation of the . . . Board as a territorial
          government entity that "shall not be considered to be
          a    department,     agency,    establishment,     or
          instrumentality of the Federal Government."

             After ruling that the Board is a "territorial entity and

 its members are territorial officers," the district court finally

 determined that "Congress had broad discretion to determine the

 manner of selection for members of the . . . Board," which Congress

 "exercised . . . in empowering the President with the ability to

 both appoint and remove members from the . . . Board."                   On this

 final    point,   the    district   court       observed    that   "[a]lthough

 historical practice . . . indicates that Congress has required

 Senate confirmation for certain territorial offices, nothing in

 the Constitution precludes the use of that mechanism for positions

 created under Article IV, and its use does not establish that

 Congress was obligated to invoke it."



                                     -23-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34          Desc: Main
                          Document Page 24 of 55


               The district court was certainly correct that Article IV

 conveys to Congress greater power to rule and regulate within a

 territory than it can bring to bear within the fifty states.                       In

 brief, within a territory, Congress has not only its customary

 power, but also the power to make rules and regulations such as a

 state government may make within its state.                    See U.S. Const.

 art. IV, § 3, cl. 2; D.C. v. John R. Thompson Co., 346 U.S. 100,

 106 (1953); Simms v. Simms, 175 U.S. 162, 168 (1899).                     As we will

 explain, however, we do not view these expanded Article IV powers

 as enabling Congress to ignore the structural limitations on the

 manner in which the federal government chooses federal officers,

 and we deem the Board Members -- save its ex officio member10 --

 to be federal officers.

                                     DISCUSSION

        A.     The Territorial Clause Does Not Trump the Appointments
               Clause

               However    much   Article IV      may    broaden      the    reach   of

 Congress's powers over a territory as compared to its power within

 a    state,   this   case    presents     no   claim   that   the    substance     of

 PROMESA's     numerous      rules   and   regulations     exceed      that    reach.


 10  No Appointments Clause challenge has been brought concerning
 the Governor of Puerto Rico, or the Governor's designee, who serves
 as an ex officio Board member without voting rights. See 48 U.S.C.
 § 2121(e)(3). Our holding is therefore limited to the seven Board
 Members appointed pursuant to 48 U.S.C. § 2121(e)(1)-(2).


                                         -24-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34     Desc: Main
                          Document Page 25 of 55


 Instead, appellants challenge the way the federal government has

 chosen    the    individuals   who    will    implement    those     rules   and

 regulations.       This challenge trains our focus on the power of

 Congress vis-à-vis the other branches of the federal government.

 Specifically, the Board claims that Article IV effectively allows

 Congress to assume what is otherwise a power of the President, and

 to share within the two bodies of Congress a power only assigned

 to the Senate.

             We    reject   this      notion    that     Article IV     enhances

 Congress's capabilities in the intramural competitions established

 by our divided system of government.            First, the Board seems to

 forget -- and the district court failed to recognize and honor --

 the ancient canon of interpretation that we believe is a helpful

 guide to disentangle the interface between the Appointments Clause

 and the Territorial Clause: generalia specialibus non derogant

 (the "specific governs the general").                 See, e.g., Turner v.

 Rogers, 564 U.S. 431, 452-53 (2011) (Thomas, J., dissenting)

 (applying       this   canon   in     the     context     of   constitutional

 interpretation in a conflict between the Due Process Clause and

 the Sixth Amendment); Albright v. Oliver, 510 U.S. 266, 273-74

 (1994) (plurality opinion).

             The Territorial Clause is one of general application

 authorizing Congress to engage in rulemaking for the temporary


                                       -25-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 26 of 55


 governance of territories.           See Reid v. Covert, 354 U.S. 1, 14

 (1957) (plurality opinion).          But such a general empowerment does

 not extend to areas where the Constitution explicitly contemplates

 a particular subject, such as the appointment of federal officers.

 Nowhere does the Territorial Clause reference the subject matter

 of federal appointments or the process to effectuate them.             On the

 other hand, federal officer appointment is, of course, the raison

 d'etre of the Appointments Clause.           It cannot be clearer or more

 unequivocal that the Appointments Clause mandates that it be

 applied to "all . . . Officers of the United States."             U.S. Const.

 art II, § 2, cl. 2 (emphasis added).           Thus, we find in answering

 the first question before us a prime candidate for application of

 the specialibus      canon and for the strict enforcement of the

 constitutional mandate contained in the Appointments Clause.

              Consider   next   the    Presentment   Clause   of   Article I,

 Section 7.     Under that clause, a bill passed by both chambers of

 Congress cannot become law until it is presented to, and signed

 by, the President (or the President's veto is overridden).               U.S.

 Const. art. I, § 7, cl. 2.        Surely no one argues that Article IV

 should be construed so as to have allowed Congress to enact PROMESA

 without presentment, or to have overridden a veto without the

 requisite super-majority vote in both houses.             Nor does anyone

 seriously argue that Congress could have relied on its plenary


                                       -26-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34        Desc: Main
                          Document Page 27 of 55


 powers under Article IV to alter the constitutional roles of its

 two respective houses in enacting PROMESA.

               Like the Presentment Clause, the Appointments Clause

 constitutionally regulates how Congress brings its power to bear,

 whatever the reach of that power might be.           The Appointments Clause

 serves as one of the Constitution's important structural pillars,

 one that was intended to prevent the "manipulation of official

 appointments" -- an "insidious . . . weapon of eighteenth century

 despotism."         Freytag   v.   Comm'r,     501   U.S.   868,    883     (1991)

 (citations omitted); see also Edmond v. United States, 520 U.S.

 651,   659    (1997).     The    Appointments      Clause   was    designed    "to

 prevent[]      congressional       encroachment"      on    the     President's

 appointment power, while "curb[ing] Executive abuses" by requiring

 Senate confirmation of all principal officers.               Edmond, 520 U.S.

 at 659.      It is thus universally considered "among the significant

 structural safeguards of the constitutional scheme."                Id.

               It is true that another restriction that is arguably a

 structural limitation on Congress's exercise of its powers -- the

 nondelegation doctrine -- does bend to the peculiar demands of

 providing     for   governance     within    the   territories.       In    normal

 application, the doctrine requires that "when Congress confers

 decisionmaking authority upon agencies," it must "lay down by

 legislative act an intelligible principle to which the person or


                                       -27-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34    Desc: Main
                          Document Page 28 of 55


 body authorized to [act] is directed to conform."            Whitman v. Am.

 Trucking Ass'ns, 531 U.S. 457, 472 (2001) (quoting J.W. Hampton,

 Jr., & Co. v. United States, 276 U.S. 394, 409 (1928)).           Otherwise,

 Congress has violated Article I, Section 1 of the Constitution,

 which vests "[a]ll legislative Powers herein granted . . . in a

 Congress of the United States."            Id.; see also U.S. Const. art.

 I, § 1.      In connection with the territories, though, Congress can

 delegate to territorial governments the power to enact rules and

 regulations governing territorial affairs.             See John R. Thompson

 Co.,   346    U.S.   at   106   ("The    power   of   Congress   to   delegate

 legislative power to a territory is well settled."); Cincinnati

 Soap Co. v. United States, 301 U.S. 308, 321-23 (1937); see also

 Simms, 175 U.S. at 168 ("In the territories of the United States,

 Congress has the entire dominion and sovereignty, national and

 local, Federal and state, and has full legislative power over all

 subjects upon which the legislature of a state might legislate

 within the state; and may, at its discretion, intrust that power

 to the legislative assembly of a territory.").            The Supreme Court

 has analogized the powers of Congress over the District of Columbia

 and the territories to that of states over their municipalities.

 See John R. Thompson Co., 346 U.S. at 109.                   In the state-

 municipality context, "[a] municipal corporation . . . is but a

 department of the State.          The legislature may give it all the


                                         -28-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34        Desc: Main
                          Document Page 29 of 55


 powers such a being is capable of receiving, making it a miniature

 State within its locality."            Barnes v. D.C., 91 U.S. 540, 544

 (1875); see also John R. Thompson Co., 346 U.S. at 109 ("It would

 seem then that on the analogy of the delegation of powers of self-

 government and home rule both to municipalities and to territories

 there is no constitutional barrier to the delegation by Congress

 to the District of Columbia of full legislative power subject of

 course to constitutional limitations to which all lawmaking is

 subservient and subject also to the power of Congress at any time

 to revise, alter, or revoke the authority granted.").                The Supreme

 Court   has    also    made   clear   that,   in   delegating      power   to   the

 territories, Congress can only act insofar as "other provisions of

 the Constitution are not infringed."               Atl. Cleaners & Dyers v.

 United States, 286 U.S. 427, 435 (1932).

               The     territorial     variations      on     the     traditional

 restrictions of the nondelegation doctrine pose no challenge by

 Congress to the power of the other branches.               Any delegation must

 take the form of a duly enacted statute subject to the President's

 veto.   Furthermore, the territorial exception to the nondelegation

 doctrine strikes us as strongly implicit in the notion of a

 territory as envisioned by the drafters of the Constitution.                    The

 expectation was that territories would become states. See Downes

 v. Bidwell, 182 U.S. 244, 380 (1901) (Harlan, J., dissenting).


                                        -29-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34            Desc: Main
                          Document Page 30 of 55


 Hence, Congress had a duty -- at least a moral duty -- to manage

 a transition from federal to home rule.              While the final delegation

 takes place in the act of formally creating a state, it makes

 evident sense that partial delegations of home-rule powers would

 incrementally precede full statehood.               Accordingly, from the very

 beginning, Congress created territorial legislatures to which it

 delegated rule-making authority.             See, e.g., An Ordinance for the

 Government of the Territory of the United States north-west of the

 river Ohio (1787), ch. 8, 1 Stat. 50, 51 n.(a) (1789).

             None       of    these     justifications       for     limiting         the

 nondelegation      doctrine       to   accommodate    one   of    Congress's        most

 salient purposes in exercising its powers under Article IV applies

 to the Appointments Clause.            Nor does the teaching of founding era

 history.     To the contrary, the evidence suggests strongly that

 Congress in 1789 viewed the process of presidential appointment

 and Senate confirmation as applicable to the appointment by the

 federal government of federal officers within the territories.

 That first Congress passed several amendments to the Northwest

 Ordinance    of    1787     "so   as   to   adopt   the   same    to    the    present

 Constitution      of   the    United    States."      Id.   at    51.         One   such

 conforming amendment eliminated the pre-constitutional procedure

 for congressional appointment of officers within the territory and




                                          -30-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34    Desc: Main
                          Document Page 31 of 55


 replaced it with presidential nomination and appointment "by and

 with the advice and consent of the Senate."           Id. at 53.

             More difficult to explain is United States v. Heinszen,

 206 U.S. 370, 384-85 (1907).            The actual holding in Heinszen

 sustained tariffs on goods to the Philippines where the tariffs

 were imposed first by the President and then thereafter expressly

 ratified by Congress.          In sustaining those tariffs, the Court

 stated that Congress could have delegated the power to impose the

 tariffs to the President beforehand, citing United States v. Dorr,

 195 U.S. 138 (1904), a case that simply held that Congress could

 provide for criminal tribunals in the territories without also

 providing for trial by jury.            Id. at 149.    Heinszen cannot be

 explained as an instance of Congress enabling home rule in a

 territory.      Rather,   it    seems   to   allow   Congress   to    delegate

 legislative power to the President, citing the territorial context

 as a justification.       Heinszen, though, has no progeny that might

 shed light on how reliable it might serve as an apt analogy in the

 case before us.     Moreover, Heinszen concerned a grant of power by

 Congress, not a grab for power at the expense of the executive.

             For the foregoing reasons, we find in the nondelegation

 doctrine no apt example to justify an exception to the application

 of the Appointments Clause within the territories.              An exception

 from the Appointments Clause would alter the balance of power


                                     -31-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34     Desc: Main
                          Document Page 32 of 55


 within the federal government itself and would serve no necessary

 purpose in the transitioning of territories to states.

             Further, the Board points us to Palmore v. United States,

 411 U.S. 389 (1973).           That case arose out of Congress's exercise

 of its plenary powers over the District of Columbia under Article

 I, Section 8, Clause 17, powers which are fairly analogous to those

 under Article IV.        See John R. Thompson Co., 346 U.S. at 105-09.

 The Court held that Congress could create local courts -- like

 state   courts      --   that    did   not     satisfy   the   requirements    of

 Article III.     Palmore, 411 U.S. at 410.           The Board would have us

 read Palmore as an instance of Congress's plenary powers over a

 territory trumping the requirements of another structural pillar

 of the Constitution.       We disagree.        The Court explained at length

 how Article III itself did not require that all courts created by

 Congress    satisfy      the    selection      and   tenure    requirements   of

 Article III.     Id. at 407 ("It is apparent that neither this Court

 nor Congress has read the Constitution as requiring every federal

 question arising under the federal law, or even every criminal

 prosecution for violating an Act of Congress, to be tried in an

 Art. III    court    before      a   judge   enjoying    lifetime   tenure    and

 protection against salary reduction.").              Rather, the requirements

 of Article III are applicable to courts "devoted to matters of

 national concern," id. at 408, and that local courts "primarily


                                         -32-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 33 of 55


 . . . concern[ed] . . . with local law and to serve as a local

 court system" created by Congress pursuant to its plenary powers

 are simply another example of those courts that did not fit the

 Article III template (like state courts empowered to hear federal

 cases, military tribunals, the Court of Private Land Claims, and

 consular courts), id. at 404, 407, 408.         In short, Article III was

 not trumped by Congress's creation of local courts pursuant to its

 Article I    power.       Rather,    Article III     itself    accommodates

 exceptions, and the local D.C. court system fits within the range

 of those exceptions.       That there are courts in other territories

 of the same ilk does not alter this analysis.            Palmore therefore

 offers no firm ground upon which to erect a general Article IV

 exception     to   separation-of-powers       stalwarts     such      as   the

 Appointments Clause.

             Finally, nothing about the "Insular Cases"11 casts doubt

 over our foregoing analysis.        This discredited12 lineage of cases,


 11 De Lima v. Bidwell, 182 U.S. 1 (1901); Goetze v. United States,
 182 U.S. 221 (1901); Dooley v. United States, 182 U.S. 222 (1901);
 Armstrong v. United States, 182 U.S. 243 (1901); Downes, 182 U.S.
 244; Huus v. New York & Porto Rico Steamship Co., 182 U.S. 392
 (1901).
 12  See, e.g., Christina Duffy Burnett, A Convenient Constitution?:
 Extraterritoriality After Boumediene, 109 Colum. L. Rev. 973, 982
 (2009) (noting the Insular Cases have "long been reviled" for
 concluding that "the Constitution does not 'follow the flag'
 outside the United States"); Jamal Greene, The Anticanon, 125 Harv.
 L. Rev. 379, 437 (2011) (criticizing that "the Insular Cases relied
 on Dred Scott as authority for the constitutional relationship

                                     -33-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 34 of 55


 which ushered the unincorporated territories doctrine, hovers like

 a dark cloud over this case.          To our knowledge there is no case

 even intimating that if Congress acts pursuant to its authority

 under the Territorial Clause it is excused from conforming with

 the Appointments Clause, whether this be by virtue of the "Insular

 Cases" or otherwise.      Nor could there be, for it would amount to

 the emasculation from the Constitution of one of its most important

 structural pillars.       We thus have no trouble in concluding that

 the   Constitution's     structural    provisions    are   not   limited   by

 geography and follow the United States into its unincorporated



 between Congress and acquired territories"); Andrew Kent,
 Boumediene, Munaf, and the Supreme Court's Misreading of the
 Insular Cases, 97 Iowa L. Rev. 101 (2011); Charles E.
 Littlefield, The Insular Cases, 15 Harv. L. Rev. 169, 170 (1901)
 ("The Insular Cases, in the manner in which the results were
 reached, the incongruity of the results, and the variety of
 inconsistent views expressed by the different members of the court,
 are, I believe, without a parallel in our judicial history.");
 Gerald L. Neuman, Anomalous Zones, 48 Stan. L. Rev. 1197, 1221
 (1996)   (observing    that   "the   colonialism   authorized    in
 the Insular Cases . . . was not justified by either peculiar
 necessity or consent"); Efrén Rivera Ramos, The Legal Construction
 of American Colonialism: The Insular Cases (1901-1922), 65 Rev.
 Jur. U.P.R. 225 (1996); Juan R. Torruella, The Insular Cases: The
 Establishment of a Regime of Political Apartheid, 29 U. Pa. J.
 Int'l L. 283 (2007); Adriel I. Cepeda Derieux, Note, A Most Insular
 Minority: Reconsidering Judicial Deference to Unequal Treatment in
 Light of Puerto Rico's Political Process Failure, 110 Colum. L.
 Rev. 797 (2010); Lisa María Pérez, Note, Citizenship Denied: The
 Insular Cases and the Fourteenth Amendment, 94 Va. L. Rev. 1029
 (2008); see also José A. Cabranes, Puerto Rico: Colonialism as
 Constitutional Doctrine, 100 Harv. L. Rev. 450 (1986) (reviewing
 Juan R. Torruella, The Supreme Court and Puerto Rico: The Doctrine
 of Separate and Unequal (1985)).

                                     -34-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34        Desc: Main
                          Document Page 35 of 55


 territories.       See Downes, 182 U.S. at 277 (Brown, J.) (noting that

 "prohibitions [going] to the very root of the power of Congress to

 act at all, irrespective of time or place" are operative in the

 unincorporated territories).

               Notwithstanding this doctrine, appellant UTIER asks us

 to go one step further and reverse the "Insular Cases."                   Although

 there is a lack of enthusiasm for the perdurance of these cases,13

 which have been regarded as a "relic from a different era," Reid,

 354    U.S.   at   12,    and   which   Justice    Frankfurter     described    as

 "historically and juridically, an episode of the dead past about

 as unrelated to the world of today as the one-hoss shay is to the

 latest     jet     airplane,"    Reid    v.    Covert     351   U.S.   487,    492

 (1956)(Frankfurter, J., reserving judgment), we cannot be induced

 to engage in an ultra vires act merely by siren songs.                    Not only

 do we lack the authority to meet UTIER's request, but even if we

 were writing on a clean slate, we would be required to stay our

 hand when dealing with constitutional litigation if other avenues

 of decision were available, and we believe there are in this case.

               In this respect, we are aided again by the Supreme

 Court's decision in Reid, which although refusing to reverse the

 "Insular      Cases"     outright,   provides     in    its   plurality    opinion



 13    See supra note 12.


                                         -35-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34       Desc: Main
                          Document Page 36 of 55


 instructive language that outlines the appropriate course we ought

 to pursue in the instant appeal:

            The "Insular Cases" can be distinguished from the
            present cases in that they involved the power of
            Congress to provide rules and regulations to govern
            temporarily   territories   with  wholly   dissimilar
            traditions and institutions whereas here the basis
            for governmental power is American citizenship. . . .
            [I]t is our judgment that neither the cases nor their
            reasoning should be given any further expansion.

 Reid, 354 U.S. at 14 (plurality opinion) (emphasis added); see

 also Boumediene v. Bush, 553 U.S. 723, 765 (2008) ("Our basic

 charter cannot be contracted away . . . .            The Constitution grants

 Congress and the President the power to acquire, dispose of, and

 govern territory, not the power to decide when and where its terms

 apply.").

              The only course, therefore, which we are allowed in light

 of Reid is to not further expand the reach of the "Insular Cases."

 Accordingly, we conclude that the Territorial Clause and the

 "Insular Cases" do not impede the application of the Appointments

 Clause     in    an   unincorporated     territory,      assuming   all     other

 requirements of that provision are duly met.

       B.     Board Members Are "Officers of the               United      States"
              Subject to the Appointments Clause

              We must now determine whether the Board Members qualify

 within     the   rubric   of   "Officers      of   the   United   States,"    the

 Appointments Clause's job description that marks the entry point


                                        -36-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34    Desc: Main
                          Document Page 37 of 55


 for its coverage.      The district court determined that the Board

 Members do not fall under such a rubric.           We disagree.

             We begin our analysis by turning to a triad of Supreme

 Court decisions:      Lucia v. SEC, 138 S. Ct. 2044 (2018); Freytag,

 501 U.S. 868; and Buckley v. Valeo, 424 U.S. 1 (1976).              From these

 cases, we gather that the following "test" must be met for an

 appointee to qualify as an "Officer of the United States" subject

 to   the    Appointments    Clause:    (1)   the    appointee   occupies      a

 "continuing"     position    established     by    federal   law;     (2)   the

 appointee    "exercis[es]     significant     authority";    and      (3)   the

 significant authority is exercised "pursuant to the laws of the

 United States."      See Lucia, 138 S. Ct. at 2050-51; Freytag, 501

 U.S. at 881; Buckley, 424 U.S. at 126.              In our view, the Board

 Members readily meet these requirements.

             First, Board Members occupy "continuing positions" under

 a federal law since PROMESA provides for their appointment to an

 initial term of three years and they can thereafter be reappointed

 and serve until a successor takes office.           48 U.S.C. § 2121(e)(5)

 (A), (C)-(D).      The continuity of the Board Members' position is

 fortified by the provision that only the President can remove them

 from office and then only for cause.              Id. § 2121(e)(5)(B).      In

 fact, the Board Members' term in office could well extend beyond

 three years, as PROMESA stipulates that the Board will continue in


                                       -37-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34     Desc: Main
                          Document Page 38 of 55


 operation until it certifies that the Commonwealth government has

 met various fiscal objectives "for at least 4 consecutive fiscal

 years."    Id. § 2149(2).

              Second, the Board Members plainly exercise "significant

 authority."      For example, PROMESA empowers the Board Members to

 initiate and prosecute the largest bankruptcy in the history of

 the United States municipal bond market, see Yasmeen Serhan, Puerto

 Rico    Files    for   Bankruptcy,     The    Atlantic      (May   3,    2017),

 https://www.theatlantic.com/news/archive/2017/05/puerto-rico-

 files-for-bankruptcy/525258/, with the bankruptcy power being a

 quintessential federal subject matter, see U.S. Const. art. I,

 § 8, cl. 4 ("The Congress shall have Power . . . [t]o establish

 uniform Laws on the subject of Bankruptcies throughout the United

 States.").      The Supreme Court recently reminded the Commonwealth

 government of the bankruptcy power's exclusive federal nature in

 Franklin Cal. Tax-Free Trust, 136 S. Ct. at 1938.

              The Board Members' federal authority includes the power

 to veto, rescind, or revise Commonwealth laws and regulations that

 it deems inconsistent with the provisions of PROMESA or the fiscal

 plans developed pursuant to it.           See 48 U.S.C. § 2144 ("Review of

 activities to ensure compliance with fiscal plan.").                  Likewise,

 the Board showcases what can be construed as nothing but its

 significant     authority    when    it     rejects   the    budget     of   the


                                      -38-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 39 of 55


 Commonwealth or one of its instrumentalities, see id. § 2143

 ("Effect of finding of noncompliance with budget"); when it rules

 on the validity of a fiscal plan proposed by the Commonwealth, id.

 § 2141(c)(3); when it issues its own fiscal plan if it rejects the

 Commonwealth's proposed plan, id. § 2141(d)(2) (authorizing the

 Board to develop a "Revised Fiscal Plan"); and when it exercises

 its sole discretion to file a plan of adjustment for Commonwealth

 debt, id. § 2172(a) ("Only the Oversight Board . . . may file a

 plan of adjustment of the debts of the debtor.").            The Board can

 only employ these significant powers because a federal law so

 provides.

              Moreover, Board Members' investigatory and enforcement

 powers, as carried out collectively by way of the Board, exceed or

 are at least equal to those of the judicial officers the Supreme

 Court found to be "Officers of the United States" in Lucia. See

 138   S.    Ct.   at   2053.   There,    the   Supreme   Court   held    that

 administrative law judges are "Officers of the United States," in

 part, because they can receive evidence at hearings and administer

 oaths.      Id.   PROMESA grants the Board Members the same right and

 more.      See 48 U.S.C. § 2124(a); id. § 2124(b) ("Any member . . .

 of the Oversight Board may, if authorized by the Oversight Board,

 take any action that the Oversight Board is authorized to take by

 this section."); id. § 2124(c) ("Obtaining official data"); id.


                                     -39-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 40 of 55


 § 2124(f) ("Subpoena power").          In short, the Board Members enjoy

 "significant discretion" as they carry out "important functions,"

 Freytag, 501 U.S. at 881, under a federal law -- qualities that

 the Supreme Court has considered for decades as the birthmark of

 federal officers who are subject to the Appointments Clause.

             Third,    the   Board   Members'    authority     is   exercised

 "pursuant to the laws of the United States."            The Board Members

 trace their authority directly and exclusively to a federal law,

 PROMESA.    That federal law provides both their authority and their

 duties.    Essentially everything they do is pursuant to federal law

 under which the adequacy of their performance is judged by their

 federal master.       And this federal master serves in the seat of

 federal power, not San Juan.           The Board Members are, in short,

 more like Roman proconsuls picked in Rome to enforce Roman law and

 oversee territorial leaders than they are like the locally selected

 leaders that Rome allowed to continue exercising some authority.

 See, e.g., Louis J. Sirico, Jr., The Federalist and the Lessons of

 Rome, 75 Miss. L.J. 431, 484 (2006); Dávila Asks House for Reily

 Inquiry, N.Y. Times (Apr. 5, 1922), https://timesmachine.nytimes.

 com/timesmachine/1922/04/05/112681107.pdf. (comparing the then-

 appointed Governor of Puerto Rico to a Roman proconsul)

             The United States makes two arguments in support of the

 district    court's    opinion   and    PROMESA's   current    appointments


                                     -40-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34    Desc: Main
                          Document Page 41 of 55


 protocol that warrant our direct response at this point.                   First,

 the United States argues that historical precedent suggests the

 inapplicability of the Appointments Clause to the territories.

 Second, the United States contends that if we find for appellants,

 such   a   ruling   will   invalidate    the   present-day   democratically

 elected    local    governments     of   Puerto    Rico   and    the        other

 unincorporated      territories     because     the   officers        of     such

 governments took office without the Senate's advice and consent.

 We reject each argument in turn.

             The relevant historical precedents of which we are aware

 lead us to a different conclusion than that claimed by the United

 States.    Excepting the short period during which Puerto Rico was

 under military administration following the Spanish-American War,

 the major federal appointments to Puerto Rico's civil government

 throughout the first half of the 20th century all complied with

 the Appointments Clause.

             Beginning in 1900 with the Foraker Act, the Governor of

 Puerto Rico was to be nominated by the President and confirmed by

 the Senate to a term of four years "unless sooner removed by the

 President."      An Act temporarily to provide revenues and a civil

 government for Porto Rico, ch. 191, 31 Stat. 77, 81 (1900).                  The

 Foraker    Act   also   mandated   presidential    nomination    and       Senate

 confirmation of the members of Puerto Rico's "Executive Council"


                                     -41-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34    Desc: Main
                          Document Page 42 of 55


 (which assumed the dual role of executive cabinet and upper chamber

 of   the   territorial   legislature).       Id.   The    Executive    Council

 consisted of a secretary, an attorney general, a treasurer, an

 auditor,    a   commissioner    of   the    interior,    a    commissioner    of

 education, and five other persons "of good repute."                   Id.     In

 addition, the Foraker Act also subjected the justices of the Puerto

 Rico Supreme Court, along with the marshal and judge of the

 territorial U.S. District Court for the District of "Porto" Rico,

 to the strictures of the Appointments Clause.            Id.    Even the three

 members of a commission established to compile and revise the laws

 of "Porto" Rico were made subject to the Appointments Clause.                Id.

             The Foraker Act regime lasted until 1917, when Congress

 passed the Jones-Shafroth Act.             See An Act to provide a civil

 government for Porto Rico, ch. 145, 39 Stat. 951 (1917).                    Here

 again, Congress provided for all key appointments by Washington to

 Puerto Rico's territorial government to meet the Appointments

 Clause: the governor, attorney general, commissioner of education,

 supreme court justices, district attorney, U.S. marshal, and U.S.

 territorial district judge were to be appointed by the President

 with the advice and consent of the Senate.              Id.    In sum, between

 1900 and 1947 -- the last time the Island had a federally-selected

 Governor -- each of the presidentially appointed Governors of




                                      -42-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 43 of 55


 Puerto Rico acquired their office after receiving the Senate's

 blessing.14

             As   the   United    States    would   have    it,   Congress's

 requirement of Senate confirmation for presidential nominees in

 all of the aforementioned contexts was mere voluntary legislative

 surplusage.      This position, however, directly contravenes the

 published opinions of the United States' own Office of Legal

 Counsel issued as recently as 2007.          See "Officers of the United

 States Within the Meaning of the Appointments Clause," 31 Op.

 O.L.C. 73, 122 (2007) ("[A]n individual who will occupy a position

 to which has been delegated by legal authority a portion of the

 sovereign powers of the federal government, which is 'continuing,'

 must be appointed pursuant to the Appointments Clause."); see also

 Jennifer L. Mascott, Who Are "Officers of the United States", 70

 Stan. L. Rev. 443, 564 (2018) ("Extensive evidence suggests that



 14 The early appointments to high-level office in the territorial
 governments of the Philippines, Guam, and the Virgin Islands also
 conformed with the Appointments Clause. See Organic Act of Guam
 of 1950, § 6, 64 Stat. 512 (1950) (providing that the Governor of
 Guam "shall be appointed by the President, by and with the advice
 and consent of the Senate of the United States"); Organic Act of
 Virgin Islands, § 20, 49 Stat. 1807 (1936) (providing for the
 presidential nomination and Senate confirmation of the Governor,
 who will then be under supervision of the Secretary of the
 Interior). Even the Panama Canal Zone, during its period under
 United States control, had a Governor appointed by the President
 "by and with the advice of the Senate." See Panama Canal Act, 37
 Stat. 560 (1912).


                                     -43-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34    Desc: Main
                          Document Page 44 of 55


 the original public meaning of 'officer' in Article II includes

 all federal officials with responsibility for an ongoing statutory

 duty.").     At a minimum, the United States' posture runs head

 against    the     sound    principle    of    legislative    interpretation

 bordering on dogma that "'[l]ong settled and established practice

 is a consideration of great weight in proper interpretation of

 constitutional provisions' regulating the relationship between

 Congress and the President."            NLRB v. Noel Canning, 134 S. Ct.

 2550, 2559 (2014) (citing The Pocket Veto Case, 279 U.S. 655, 689

 (1929)).     Furthermore, the United States fails to support its

 assertion with legislative history or other evidence establishing

 that   Congress's    largely     consistent    adherence     to   Appointments

 Clause     procedures      in   appointing     territorial    officials     was

 gratuitous.      Lacking such an explanation, we believe it is more

 probable    that    Congress    was   simply    complying    with    what   the

 Constitution     requires.       Furthermore,    that   largely     consistent

 compliance with Appointment Clause procedures in hundreds if not

 thousands of instances over two centuries belies any claim that

 adherence to those procedures impedes Congress's exercise of its

 plenary powers within the territories.

             The United States, as well as the Board, also point to

 the manner in which Congress has for centuries allowed territories

 to elect territorial officials, including for example the governor


                                       -44-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34         Desc: Main
                          Document Page 45 of 55


 of Puerto Rico since 1947.           See An Act to amend the Organic Act

 of Puerto Rico, ch. 490, 61 Stat. 770 (1947).                  Congress created

 many of these territorial positions and they were filled not

 through    presidential       nomination     and    Senate   confirmation,      but

 rather by elections within the territory.              The Board's basic point

 (and the United States' basic point as well) is this:                 If we find

 that the Board Members must be selected by presidential nomination

 and Senate confirmation, then that would mean that, for example,

 all   elected    territorial     governors      and   legislators     have     been

 selected in an unconstitutional manner.

              We disagree.      The elected officials to which the Board

 and the United States point -- even at the highest levels -- are

 not federal officers.         They do not "exercise significant authority

 pursuant to the laws of the United States."              See Lucia, 138 S. Ct.

 at 2051; Freytag, 501 U.S. at 881; Buckley, 424 U.S. at 126; see

 also United States v. Germaine, 99 U.S. 508, 511-12 (1878).

 Rather, they exercise authority pursuant to the laws of the

 territory.       Thus, in Puerto Rico for example, the Governor is

 elected by the citizens of Puerto Rico, his position and power are

 products    of   the   Commonwealth's        Constitution,    see    Puerto    Rico

 Const. art. IV, and he takes an oath similar to that taken by the

 governor    of   a   state,    id.   § 16;    see   also,    e.g.,   N.Y.    Const.




                                        -45-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34     Desc: Main
                          Document Page 46 of 55


 art. XIII, § 1; Ala. Const. art. XVI, § 279; N.H. Const. pt. II,

 art. 84.

              It is true that the Commonwealth laws are themselves the

 product of authority Congress has delegated by statute.                      See

 Puerto Rico v. Sánchez Valle, 136 S. Ct. 1863, 1875 (2016).                  So

 the    elected    Governor's      power    ultimately     depends       on   the

 continuation of a federal grant.           But that fact alone does not

 make the laws of Puerto Rico the laws of the United States, else

 every claim brought under Puerto Rico's laws would pose a federal

 question.     See Viqueira v. First Bank, 140 F.3d 12, 19 (1st Cir.

 1998) ("[T]he plaintiffs' complaint alleges manifold claims under

 Puerto Rico law, but it fails to assert any claim arising under

 federal law.     Accordingly, no jurisdiction lies under 28 U.S.C.

 § 1331."); Everlasting Dev. Corp. v. Sol Luis Descartes, 192 F.2d

 1, 6 (1st Cir. 1951) ("Of course, in so far as the controversy

 relates to the construction of an insular [Puerto Rico] tax

 exemption statute, that is not a federal question.").

       C.    The Board Members are Principal Officers of the United
             States

              Having   concluded   that    the   Board   Members   are    indeed

 United States officers, we now turn to the specific means by which

 they must be appointed pursuant to the Appointments Clause.                  If

 the officer is a "principal" officer, the only constitutional

 method of appointment is by the President, by and with the advice

                                     -46-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 47 of 55


 and consent of the Senate.            U.S. Const. Art. II, § 2, cl. 2;

 Edmond, 520 U.S. at 659.          But when an officer is "inferior,"

 Congress may choose to vest the appointment in the President alone,

 the courts, or a department head.          Edmond, 520 U.S. at 660; U.S.

 Const. Art. II, § 2, cl. 2.        And the Board argues (but we do not

 decide)    that    the    President     appointed    the    Board     Members

 notwithstanding the restricted choice from congressional lists.

             In Morrison v. Olson, the Supreme Court held that an

 independent counsel was an "inferior" officer because she was

 subject to removal by the attorney general and because she had

 limited duties, jurisdiction, and tenure, among other factors.

 487 U.S. 654, 671-672 (1988).       More than a decade later, the Court

 held that an "inferior" officer was one "whose work is directed

 and supervised at some level by others who were appointed by

 Presidential nomination with the advice and consent of the Senate."

 Edmond, 520 U.S. at 663.       Our circuit later squared the two cases

 by holding that Edmond's supervision test was sufficient, but not

 necessary.15    See United States v. Hilario, 218 F.3d 19, 25 (1st


 15  There has been long-lasting confusion as to whether Morrison
 is still good law. See NLRB v. SW Gen., Inc., 137 S. Ct. 929, 947
 (2017) (Thomas, J., concurring) ("Although we did not explicitly
 overrule Morrison in Edmond, it is difficult to see how Morrison's
 nebulous approach survived our opinion in Edmond."); Akhil Reed
 Amar, Intratextualism, 112 Harv. L. Rev. 747, 810, 811 (1999)
 (arguing that Morrison provided "a doctrinal test good for one day
 only" and that in Edmond the Supreme Court "apparently abandoned
 Morrison's ad hoc test"); but see In re Grand Jury Investigation,

                                     -47-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 48 of 55


 Cir. 2000).        Therefore, inferior officers are those who are

 directed and supervised by a presidential appointee; otherwise,

 they "might still be considered inferior officers if the nature of

 their work suggests sufficient limitations of responsibility and

 authority."      Id.

             The Board Members clearly satisfy the Edmond test.             They

 are answerable to and removable only by the President and are not

 directed    or   supervised   by   others   who   were    appointed   by   the

 President with Senate confirmation.            48 U.S.C. § 2121(e)(5)(B);

 Edmond, 520 U.S. at 663.           Considering the additional Morrison

 factors does not change the calculus.           Though the Board Members'

 tenure "is 'temporary' in the sense that [they are] appointed

 essentially to accomplish a single task, and when that task is

 over the [Board] is terminated," Morrison, 487 U.S. at 672, the

 Board's vast duties and jurisdiction are insufficiently limited.

 Significantly,     while   the   independent    counsel    in   Morrison   was


 315 F. Supp. 3d 602, 640 (D.D.C. 2018) (considering the Morrison
 factors in determining that special counsel is an inferior officer
 of the United States).    More recently, in Free Enter. Fund v.
 Public Co. Accounting Oversight Bd., the Supreme Court held that
 members of the Public Company Accounting Oversight Board, who were
 supervised by the SEC, were inferior officers. 561 U.S. 477, 510
 (2010). In so doing, the Court cited Edmond for the proposition
 that "[w]hether one is an 'inferior' officer depends on whether he
 has a superior." Id. However, the Edmond language has already
 been analyzed by this court and reconciled with Morrison. Because
 Free Enterprise does not explicitly overrule Morrison, it does not
 affect our precedent.


                                     -48-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 49 of 55


 unable to "formulate policy for the Government or the Executive

 Branch," PROMESA explicitly grants such authority.            See 48 U.S.C.

 § 2144(b)(2).      And whereas the jurisdiction of the independent

 counsel was limited, Morrison, 487 U.S. at 672, the Board's

 authority spans across the economy of Puerto Rico -- a territory

 with a population of nearly 3.5 million -- overpowering that of

 the   Commonwealth's    own    elected    officials.    Under   Edmond    and

 Morrison,    the   Board    Members      are   "principal"   United    States

 officers.     See Hilario, 218 F.3d at 25.          They therefore should

 have been appointed by the President, by and with the advice and

 consent of the Senate.        Art. II, § 2, cl.2.

                                  THE REMEDY

             Having concluded that the process PROMESA provides for

 the appointment of Board Members is unconstitutional, we are left

 to determine the relief to which appellants are entitled.                Both

 Aurelius and the UTIER ask that we order dismissal of the Title

 III petitions that the Board filed to commence the restructuring

 of Commonwealth debt.         In doing so, appellants suggest that we

 ought to deem invalid all of the Board's actions until today and

 that this case does not warrant application of the de facto officer

 doctrine.     It would then be on a constitutionally reconstituted

 Board, they say, to ratify or not ratify the unconstitutional

 Board's actions.      Appellants also request that we sever from 48


                                       -49-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 50 of 55


 U.S.C. § 2121(e) the language that authorizes the Board Members'

 appointment without Senate confirmation.

             There is no question but that in fashioning a remedy to

 correct the constitutional violation we have found it is unlikely

 that a perfect solution is available.        In choosing among potential

 options, we ought to reduce the disruption that our decision may

 cause.     But we are readily aided by several factors in this

 respect.

             First, PROMESA itself contains an express severability

 clause, stating as follows:

           Except as provided in subsection (b) [regarding
           uniformity of similarly situated territories], if any
           provision of this chapter or the application thereof
           to any person or circumstance is held invalid, the
           remainder of this chapter, or the application of that
           provision to persons or circumstances other than those
           as to which it is held invalid, is not affected
           thereby, provided that subchapter III is not severable
           from subchapters I and II, and subchapters I and II
           are not severable from subchapter III.

 48 U.S.C. § 2102.

             Such a clause "creates a presumption that Congress did

 not intend the validity of the statute in question to depend on

 the validity of [a] constitutionally offensive provision."             Alaska

 Airlines, Inc. v. Brock, 480 U.S. 678, 686 (1987).

             Severability in this instance is especially appropriate

 because    Congress,    within    PROMESA,    has   already    provided    an

 alternative appointments mechanism, at least as to six of the Board

                                     -50-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34             Desc: Main
                          Document Page 51 of 55


 Members.        PROMESA    directs    that       if   the    mechanism     we     found

 unconstitutional      is     not    employed,         "[w]ith    respect    to      the

 appointment of a Board member . . . such an appointment shall be

 by and with the advice and consent of the Senate, unless the

 President appoints an individual from a list, . . . in which case

 no Senate confirmation is required."                  48 U.S.C. § 2121(e)(2)(E)

 (emphasis added).

               Accordingly,    we     hold    that      the    present    provisions

 allowing the appointment of Board Members in a manner other than

 by presidential nomination followed by the Senate's confirmation

 are invalid and severable.           We do not hold invalid the remainder

 of the Board membership provisions, including those providing the

 qualifications for office and for appointment by the President

 with the advice and consent of the Senate.

               Second, we reject appellants' invitation to dismiss the

 Title III petitions and cast a specter of invalidity over all of

 the Board's actions until the present day.                    To the contrary, we

 find   that    application     of    the    de    facto      officer    doctrine     is

 especially appropriate in this case.

               An ancient tool of equity, the de facto officer doctrine

 "confers validity upon acts performed by a person acting under the

 color of official title even though it is later discovered that

 the legality of that person's appointment . . . to office is


                                        -51-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 52 of 55


 deficient."     Ryder v. United States, 515 U.S. 179, 180 (1995)

 (citing Norton v. Shelby Cnty., 118 U.S. 425, 440 (1886)); see

 also Note, The De Facto Officer Doctrine, 63 Colum. L. Rev. 909,

 909 n.1 (1963) ("The first reported case to discuss the concept of

 de facto authority was The Abbe of Fountaine, 9 Hen. VI, at 32(3)

 (1431).").     A de facto officer is "one whose title is not good in

 law, but who is in fact in the unobstructed possession of an office

 and discharging its duties in full view of the public, in such

 manner   and   under   such   circumstances     as   not   to   present   the

 appearance of being an intruder or usurper."          Waite v. Santa Cruz,

 184 U.S. 302, 323 (1902).        Our sister court for the D.C. Circuit

 has described the doctrine as "protect[ing] citizens' reliance on

 past government actions and the government's ability to take

 effective and final action."         Andrade v. Lauer, 729 F.2d 1475,

 1499 (D.C. Cir. 1984).

              Here, the Board Members were acting with the color of

 authority -- namely, PROMESA -- when, as an entity, they decided

 to file the Title III petitions on the Commonwealth's behalf, a

 power squarely within their lawful toolkit.                And there is no

 indication but that the Board Members acted in good faith in moving

 to initiate such proceedings.          See Leary v. United States, 268

 F.2d 623, 627 (9th Cir. 1959).       Moreover, the Board Members' titles

 to office were never in question until our resolution of this


                                     -52-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 53 of 55


 appeal.

             Other considerations further counsel for our application

 of the de facto officer doctrine.             We fear that awarding to

 appellants the full extent of their requested relief will have

 negative consequences for the many, if not thousands, of innocent

 third parties who have relied on the Board's actions until now.

 In addition, a summary invalidation of everything the Board has

 done since 2016 will likely introduce further delay into a historic

 debt restructuring process that was already turned upside down

 once before by the ravage of the hurricanes that affected Puerto

 Rico in September 2017.         See Stephanie Gleason, Puerto Rico's

 Bankruptcy Delayed, Moved to New York Following Hurricane María,

 The   Street   (Sept. 26,     2017),   https://www.thestreet.com/story/

 14320965/1/puerto-rico-s-bankruptcy-delayed-moved-to-new-york-

 following-hurricane-maria.html.          At a minimum, dismissing the

 Title III petitions and nullifying the Board's years of work will

 cancel out any progress made towards PROMESA's aim of helping

 Puerto Rico "achieve fiscal responsibility and access to the

 capital markets." 48 U.S.C. § 2121(a).

             We therefore decline to order dismissal of the Board's

 Title III petitions.      Our ruling, as such, does not eliminate any

 otherwise valid actions of the Board prior to the issuance of our

 mandate in this case.      In so doing, we follow the Supreme Court's


                                     -53-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 54 of 55


 exact approach in Buckley, 424 U.S. at 1, which involved an

 Appointments Clause challenge to the then recently formed Federal

 Election Commission.       Although the Court held that the Commission

 was in fact constituted in violation of the Appointments Clause,

 id. at 140, it nonetheless found that such a constitutional

 infirmity did "not affect the validity of the Commission's . . .

 past acts," id. at 142.       We conclude the same here and find that

 severance    is   the   appropriate    relief   to     which   appellants   are

 entitled after they successfully and "timely challenge[d] . . .

 the constitutional validity of" the Board Members' appointment.

 Ryder, 515 U.S. at 182-83.

              Finally, our mandate in these appeals shall not issue

 for 90 days, so as to allow the President and the Senate to validate

 the currently defective appointments or reconstitute the Board in

 accordance    with   the   Appointments      Clause.     Cf.   Weinberger   v.

 Romero-Barceló, 456 U.S. 305, 312-313 (1982).              During the 90-day

 stay period, the Board may continue to operate as until now.

                                  CONCLUSION

              In sum, we hold that the Board Members (other than the

 ex officio Member) must be, and were not, appointed in compliance

 with the Appointments Clause.          Accordingly, the district court's

 conclusion to the contrary is reversed.              We direct the district

 court to enter a declaratory judgment to the effect that PROMESA's


                                       -54-
Case:17-03283-LTS Doc#:5151 Filed:02/15/19 Entered:02/15/19 17:06:34   Desc: Main
                          Document Page 55 of 55


 protocol for the appointment of Board Members is unconstitutional

 and must be severed.        We affirm, however, the district court's

 denial    of    appellants'     motions    to   dismiss     the   Title III

 proceedings.     Each party shall bear its own costs.

             So ordered.

             Reversed in part and Affirmed in part.




                                     -55-
